Citation Nr: 0624020	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-33 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death. 


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had Regular Philippine Army Service from August 
1945 to April 1946.  He died in April 1982.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Manila, Republic of the Philippines, that denied 
entitlement to service connection for the cause of the 
veteran's death because the evidence was not new and 
material.  


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate a claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.  

2.  An appealed October 1982 rating decision denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  

3.  Evidence received since the October 1982 RO decision 
denying service connection for the cause of the veteran's 
death is cumulative or redundant, does not relate to an 
established fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duties to notify and assist claimants.  

In this case, VCAA notice requirements were satisfied by 
virtue of letters sent to the claimant in January 2003 and 
again in April 2004.  The January 2002 letter--prior to the 
initial adjudication of a claim--and the April 2004 letter 
advised the claimant of the information necessary to 
substantiate her claim for service connection for cause of 
the veteran's death on the merits, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Both letters contained information with 
respect to new and material evidence, with the latter 
communication informing her that it was her responsibility to 
make sure VA received things such as medical records, 
appointment records, or records from other Federal agencies.  
She was asked to give VA enough information about the records 
so that they could be requested from the individual or agency 
who had them.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  The record reflects that in June 2004, the 
appellant submitted a form authorizing release of information 
from a private physician, but the record shows the RO did not 
attempt to obtain the records from that physician.  The Board 
notes that the record already contains a statement from the 
physician and that statement reveals that he did not first 
see the veteran until 1970, a time many years following 
service.  Any treatment records therefore would not add to 
the statement from him that is of record and would not be 
probative as to the time of the veteran's service years 
earlier.

In a recent decision, Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), the United States Court of Appeals 
for Veterans Claims (Court) stated that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior decision was finally denied.  In such cases, the 
Court in Kent stated that the VCAA requires the Secretary to 
look at the bases for the denial in the prior decision and to 
respond to the notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  That was done here in 
the April 2004 letter.  

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although for death benefits, the 
appellant would not be assigned a disability rating, an 
effective date would be assigned; however, since the claim to 
reopen is being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  VA is not required, therefore, to provide 
such notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  Any service medical records are not available as 
they were apparently destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis.  However, the 
appellant has not identified any potentially relevant 
evidence which has not been obtained.  The available medical 
evidence refers primarily to treatment the veteran received a 
number of years subsequent to service discharge and those 
records are therefore not relevant.  

Further, with a claim to reopen, VA does not have a duty to 
obtain a medical opinion if the claim is not reopened.  The 
VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C.A. § 5103A(s) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  As discussed 
above, the RO complied with VA's notification requirements 
and informed the appellant of the information and evidence 
needed to substantiate her claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an opinion is not required.  

Thus, the VA has satisfied its duties to inform and assist 
the claimant in every stage of the case.  Therefore, she is 
not prejudiced by the Board entering a decision at this time.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  She 
is not prejudiced as a result of the Board proceeding to the 
merits of the claim.  

New and Material Evidence-Cause of Death

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the salient and 
relevant evidence and what this evidence shows, or fails to 
show, on the claim.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (The law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).  

Entitlement to service connection for the cause of the 
veteran's death was denied by the RO in October 1982.  The 
appellant did not appeal that decision, and it is therefore 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2005).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.

The appellant's request to reopen her claim was received in 
November 2003.  Under the applicable law, new evidence means 
existing evidence not previously provided to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2005).  

At the time of the veteran's death, service connection was 
not in effect for any disability.

Evidence of record at the time of the previous decision 
included the veteran's death certificate.  That showed that 
he died in April 1982 at the age of 65.  The cause of death 
was listed as osteomyelitis due to a fracture of the right 
leg.  

No medical records are on file at the National Personnel 
Records Center in St. Louis.  In a March 1982 communication 
it was indicated that any records that might have been 
available at that facility were likely destroyed in the 1973 
fire.  

What was of record was a report of a physical examination on 
April 6, 1946.  Examination of the veteran at that time was 
entirely unremarkable.  

Also of record at that time was a February 1946 affidavit for 
Philippine Army Personnel in which there was no reference to 
any wounds or illnesses sustained during active service.  

Also of record was a March 1982 joint affidavit from two 
individuals who stated that between 1946 and 1949 they served 
with the veteran.  They recalled that he was "sick and 
treated of fractured right leg," and sick with pulmonary 
tuberculosis, malaria, and general weakness "that persisted 
throughout his active duty and later attributed to cause his 
disabled condition..."  

The RO found in its rating decision that in the absence of 
official records of treatment or diagnosis of a fracture of 
the right leg with osteomyelitis during the veteran's 
service, there was no basis for a grant of service connection 
for the disability as being the cause of the veteran's death.  

Evidence received since the 1982 decision consists of the 
appellant's statements that she believes the veteran's death 
was attributable to complications resulting from the 
osteomyelitis of the right lower extremity which caused the 
veteran's death.

She also submitted a medical certificate from a physician who 
stated he had seen the veteran in the early 1970's for 
problems with the right lower extremity.  He indicated that 
the veteran apparently reported to him that the illness began 
while the veteran was serving as a military truck driver with 
the Philippine Scouts between 1946 and 1949.  Reportedly, the 
vehicle the veteran was driving overturned and caused him to 
sustain a fracture of the bones in the right leg.  
Reportedly, the veteran continued to have problems over the 
years.  

The Board does not find this evidence persuasive.  As 
indicated by the physician himself, he did not first see the 
veteran until the earlier 1970's, a time many years following 
service discharge.  The physician gave a history that was 
apparently given to him by the veteran.  However, that 
history is not supported by the contemporaneous medical 
evidence of record.  Therefore, the Board finds there has 
been no new and material evidence presented pertaining 
specifically to the issue of service connection for the cause 
of the veteran's death.  As a result, there is no evidence 
relating to an unestablished fact necessary to substantiate 
the claim, or raising a reasonable possibility of 
substantiating the claim.  Hence, the Board finds that new 
and material evidence has not been presented, and the 1982 RO 
decision remains final.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.  Until the appellant meets her threshold 
burden of submitting new and material evidence sufficient to 
reopen this claim, the benefit of the doubt doctrine does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence sufficient to reopen the claim not 
having been received, service connection for the cause of the 
veteran's death remains denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


